Citation Nr: 1045172	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for gastritis.

2.  Entitlement to an initial compensable disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 and 
from October 1985 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to a disability rating in excess of 10 percent for 
gastritis.  The February 2005 rating decision also granted the 
Veteran's claim of entitlement to service connection for 
hypertension and assigned the same an initial noncompensable 
disability rating.

The Veteran was scheduled to appear before the Board via 
videoconference before a Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C., on June 21, 2010.  By 
a letter to the RO dated on June 21, 2010, the Veteran's 
representative sought 60 days to submit additional medical 
evidence.  The Board notes that, to date, no additional medical 
evidence has been received.  While the June 21, 2010 letter does 
not state as such, there is a notation in the administrative 
documents associated with the claims file that the Veteran 
cancelled his appearance before the Board.  As such, the 
Veteran's request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.703 (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The most recent VA treatment records associated with the claims 
file are dated in September 2008.  There is no evidence that the 
Veteran has ceased VA treatment.  The Board notes here that the 
Veteran has sought VA treatment at a number of facilities during 
the appellate period.  On remand, the AMC should ascertain at 
which VA facility the Veteran has been treated since September 
2008. 

Also, it appears that the records related to the Veteran's claim 
for disability benefits from the Social Security Administration 
(SSA) have not been associated with the claims file.  An undated 
letter from the SSA to the Veteran indicates that he is in 
receipt of SSA disability benefits for a number of medical 
conditions, including hypertension and peptic ulcer disease.  
Attached to the undated letter from the SSA is a listing of all 
medical evidence considered by the SSA in its disability 
determination.  A portion of the cited medical evidence is not 
associated with the claims file. 

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Board notes that the Veteran was most recently medically 
evaluated by VA, for his gastritis, in August 2004.  Both the 
Veteran's hypertension and gastritis were noted at the time of 
his September 2006 VA examination conducted for the purpose of 
determining eligibility for aid and attendance benefits.  

When available evidence is too old for an adequate evaluation of 
a veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Because the Veteran was last afforded a VA 
examination as to his gastritis in August 2004 and his 
hypertension and gastric were noted on VA examination in 
September 2006, new examinations are in order so that the current 
severity of the Veteran's gastritis and hypertension may be 
evaluated.  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand is required.  38 C.F.R. § 19.9(a)(1) (2010).




Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ascertain at 
which VA facility he has sought treatment 
since September 2008.  Then, obtain and 
associate with the claims file the 
treatment records from the VAMC identified 
by the Veteran, dated from September 2008 
to the present.  Any and all responses, 
including negative responses, from the 
Veteran or any VA facility must be added 
to the claims file.  

2.  Obtain and associate with the claims 
file all relevant records related to the 
Veteran's claim for disability benefits 
from the SSA, to include any medical 
evidence upon which SSA based its 
decision.  Any and all responses, 
including negative responses, from the SSA 
must be added to the claims file.  

3.  Schedule the Veteran for a VA 
examination with an appropriate examiner 
to determine the current severity of his 
gastritis.  The examiner should note all 
relevant pathology associated with 
gastritis.  All indicated tests, including 
x-rays, should be conducted.  

4.  Schedule the Veteran for a VA 
examination with an appropriate examiner 
to determine the current severity of his 
hypertension.  The examiner should note 
all relevant pathology associated with 
hypertension.  All indicated tests, 
including x-rays, should be conducted.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

5.  Subsequent to the VA examinations, 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this remand.  If they 
are deficient in any manner, corrective 
procedures must be implemented. 

6.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to a disability rating in 
excess of 10 percent for gastritis and an 
initial compensable disability rating for 
hypertension, considering any additional 
evidence added to the record.  If any 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending any requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


